DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3A, 9, and 10 are photographs that can be shown as line drawings (see 37 CFR 1.84).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the protrusion" in ll 2.  There is insufficient antecedent basis for this limitation in the claim because a protrusion in not positively recited in claim 5 or claim 1, which claim 8 is dependent on. For the purpose of prior art examination, the Office will interpret the claim to instead recite “a protrusion”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 11 – 12, 14 – 15, and 18 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerberding (US 20100094335 A1), herein referenced to as “Gerberding”.
In regards to claim 1, Gerberding discloses: An occlusive device 80 (see Figs. 4A – 4C, [0100]) for treating an aneurysm A (see Fig. 4C, [0100]), wherein a neck of the aneurysm A opens to a blood vessel PV (see Fig. 4C), the device comprising: a mesh 85 (see Figs. 4A – 4C, [0102], described as a membrane which is disclosed as a mesh in [0077]) having a low-profile state (see Fig. 2A, the devices are delivered in this state) for intravascular delivery to the aneurysm A and a deployed state (see Fig. 4C), the mesh 85 comprising a first end portion (see annotated Fig. 4A below), a second end portion (see annotated Fig. 4A below), and a length CL (see Fig. 4A, [0100]) extending between the first and second end portions (see annotated Fig. 4A below), and a first lateral edge (see annotated Fig. 4A below), a second lateral edge (see annotated Fig. 4A below), and a width (see annotated Fig. 4A below) extending between the first and second lateral edges (see annotated Figs. 4A below), wherein the mesh has a predetermined shape in an expanded, unconstrained state (after being released the device expands to fit the opening of the aneurysm, see Fig. 4C) in which (a) the mesh is curved along its width (see annotated Fig. 4B below), (b) the mesh is curved along its length (see annotated Fig. 4B below), and (c) the mesh 85 has an undulating contour 88 (see Fig. 4B – 4C and [0102]) across at least a portion of one or both of its length or its width (the undulation spans the width), and wherein the mesh 85 is A in a deployed state such that the mesh extends over the neck of the aneurysm.

    PNG
    media_image1.png
    851
    361
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    458
    347
    media_image2.png
    Greyscale

	In regards to claim 2, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein the mesh 85 has a first side (see Fig. 4C, the side facing the aneurysm), a second side (see Fig. 4C, the side facing away from the aneurysm) opposite the first side, and a thickness measured therebetween (see Fig. 4C, that 85 has a thickness), and wherein the 85 has a generally constant thickness along its length (see Figs. 4A – 4C, the thickness of the mesh does not change, rather it’s curvature changes).
	In regards to claim 3, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein the mesh 85 does not define an inner cavity (the mesh does not have an inner cavity as it can be seen across the upper surface that there is no opening that would lead to an inner cavity).
	In regards to claim 11, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein the width (see annotated Fig. 4A below claim 1) of the mesh 85 tapers in the direction of the first end portion (see annotated Fig. 4A below claim 1, as can be seen in the direction of the first end portion the width, tapers to a point, the point being defined by the first end portion).
	In regards to claim 12, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein the width (see annotated Fig. 4A below claim 1) of the mesh 85 tapers in the direction of the second end portion (see annotated Fig. 4A below claim 1, as can be seen in the direction of the second end portion the width, tapers to a point, the point being defined by the second end portion).
	  In regards to claim 14, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein a proximal end (see annotated Fig. 4C below) of the mesh 85 is configured to be detachably coupled to an elongated delivery member 49 (indirectly via 84, see Fig. 2A, [0093], 84 is similar to 44, and would also delivered in the same manner as shown in this figure). 

    PNG
    media_image3.png
    474
    366
    media_image3.png
    Greyscale

 In regards to claim 15, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein a proximal end 84 (see Fig. 4C, [0100]) of the occlusive device 80 is configured to be detachably coupled to an elongated delivery member 49 (see Fig. 2A, 84 is similar to 44, and would also delivered in the same manner as shown in this figure).
In regards to claim 18, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein a radius of curvature R2, R3 of the mesh 85 increases distally along its longitudinal axis CL between its proximal and distal ends (see annotated Fig. 4C below, the proximal and distal ends of the longitudinal axis are defined by the first and second end portions respectively, the radius of curvature increases to allow the ends to abut against the neck of the aneurysm, see [0102] a hyperbolic paraboloid has a greater radius of curvature at the ends of the mesh, from R2 to R3 the radius of curvature increases distally, the over)

    PNG
    media_image4.png
    825
    659
    media_image4.png
    Greyscale

In regards to claim 19, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding further discloses: wherein a radius of curvature R1, R2 of the mesh 85 decreases distally along its longitudinal axis CL between its proximal and distal ends (see annotated Fig. 4C below claim 18, R1 is greater than R2 and thus distally across the longitudinal axis, the radius of curvature decreases). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding.
	In regards to claims 9 and 10, Gerberding discloses: The occlusive device of Claim 1, see 103 rejection above. An embodiment of Gerberding further teaches: wherein the mesh 102 (see Fig. 6A – 6B) comprises a divot 103 (see Figs. 6A – 6B, [0105]) extending across at least a portion of the length (the divot extends across the length from where SB1 is indicated in Fig. 6B to where SB2 is indicated) of the mesh 102; wherein the divot 103 corresponds to a protrusion 103 (the divot protrudes into the aneurysm) along the length of the mesh 102, and wherein the occlusive device 100 (see Figs. 6A – 6B) is configured to be positioned within the aneurysm A such that the protrusion 103 is convex (the divot protrudes in a convex manner into A) towards the aneurysm cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of a variant (see [0105]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of by Bachman et al (US 20130090682 A1), herein referenced to as “Bachman”.
In regards to claim 23, Gerberding discloses: An occlusive device 80 (see Figs. 4A – 4C, [0100]) for treating an aneurysm A (see Fig. 4C, [0100]), wherein a neck of the aneurysm A opens to a blood vessel PV (see Fig. 4C), the device 80 comprising: a mesh 85 (see Figs. 4A – 4C, [0102], described as a membrane which is disclosed as a mesh in [0077]) having a low-profile state (see Fig. 2A, the devices are delivered in this state) for intravascular delivery to the aneurysm A and a deployed state (see Fig. 4C), the mesh 85 comprising a first end portion (see annotated Fig. 4A below claim 1), a second end portion (see annotated Fig. 4A below claim 1), and a length CL (see Fig. 4A, [0100]) extending between the first and second end portions (see annotated Fig. 4A below claim 1), and a first lateral edge (see annotated Fig. 4A below claim 1), a second lateral edge (see annotated Fig. 4A below claim 1), and a width (see annotated Fig. 4A below claim 1) extending between the first and second lateral edges (see annotated Figs. 4A below claim 1), wherein the mesh has a predetermined shape in an expanded, unconstrained state (after being released the device expands to fit the opening of the aneurysm, see Fig. 4C) in which (a) the mesh is curved along its width (see annotated Fig. 4B below), (b) the mesh is curved along its length (see annotated Fig. 4B below), and wherein the mesh 85 is configured to be positioned within the aneurysm A in a deployed state such that the mesh extends over the neck of the aneurysm. 
The language, "wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural 
Gerberding does not explicitly disclose: and (c) the mesh has a crease extending across the width and a divot extending across at least a portion of the length.
However, Bachman in a similar field of invention teaches an occlusive device 300 (see Fig. 3) with a mesh 340 (see Fig. 3), a width (see annotated Fig. 3 below), and a length. Bachman further teaches: and (c) the mesh 340 has a crease (see annotated Fig. 3 below) extending across the width (see annotated Fig. 3 below) and a divot 342 (see Fig. 3, [0040]) extending across at least a portion of the length (see annotated Fig. 3 below). 

    PNG
    media_image5.png
    954
    839
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Bachman and have a the mesh has a crease extending across the width and a divot extending across at least a portion of the length. Motivation for such can be found in Bachman as a divot would allow there to be access to the aneurysm for catheter to deliver coils to fill the aneurysm to occlude it (see [0039]).
Claims 16 – 17, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of Garza et al (US 20190053811 A1), herein referenced to as “Garza”.
	In regards to claims 16 and 17, Gerberding discloses the: The occlusive device of Claim 1, see 102 rejection above. Gerberding does not explicitly teach: further comprising an embolic element 
	However, Garza in a similar field of invention teaches an occlusion device 100 (see Figs. 8A – 8F) with a mesh 102 (see Figs. 8A – 8F). Garza further teaches: further comprising an embolic element 104 (see Figs. 2 and 8A – 8F, [0029]) coupled to a proximal end (see annotated Fig. 2 below) of the mesh 102 and further comprising a lead-in member 104 (see Figs. 2 and 8A – 8F, [0029]) coupled to a distal end (see annotated Fig. 2 below) of the mesh 102.

    PNG
    media_image6.png
    372
    777
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Garza and have an occlusive device with a an embolic element coupled to a proximal end of the mesh a lead-in member coupled to a distal end of the mesh. Motivation for such can be found in Garza as these coils can pack the aneurysm to fill it and stabilize the mesh in its place to prevent it from dislodging from the neck of the aneurysm (see [0049] and [0051]). 
In regards to claim 20, 21, and 22, Gerberding discloses: An occlusive device 80 (see Figs. 4A – 4C, [0100]) for treating an aneurysm A (see Fig. 4C, [0100]), wherein a neck of the aneurysm A opens to PV (see Fig. 4C), the device comprising: a mesh 85 (see Figs. 4A – 4C, [0102], described as a membrane which is described as a mesh in [0077]) having a low-profile state (see Fig. 2A, the devices are delivered in this state) for intravascular delivery to the aneurysm A and a deployed state (see Fig. 4C), the mesh 85 comprising a first end portion (see annotated Fig. 4A below claim 1), a second end portion (see annotated Fig. 4A below claim 1), and a length CL (see Fig. 4A, [0100]) extending between the first and second end portions (see annotated Fig. 4A below claim 1), and a first lateral edge (see annotated Fig. 4A below claim 1), a second lateral edge (see annotated Fig. 4A below claim 1), and a width (see annotated Fig. 4A below claim 1) extending between the first and second lateral edges (see annotated Figs. 4A below claim 1), wherein the mesh has a predetermined shape in an expanded, unconstrained state (after being released the device expands to fit the opening of the aneurysm, see Fig. 4C) in which (a) the mesh is curved along its width (see annotated Fig. 4B below claim 1), (b) the mesh is curved along its length (see annotated Fig. 4B below claim 1), and (c) the mesh 85 has an undulating contour 88 (see Fig. 4B – 4C) across at least a portion of one or both of its length or its width (the undulation spans the width), and wherein the mesh 85 is configured to be positioned within the aneurysm A in a deployed state such that the mesh extends over the neck of the aneurysm. 
The language, "wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gerberding meets the structural limitations of the claim, and is capable of being inserted within an aneurysm such that the mesh portion extends over the neck of the aneurysm when deployed.
Gerberding does not explicitly disclose: a coil; wherein the mesh and the coil are coupled end-to-end; and, when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil. 
100 (see Figs. 8A – 8F) with a mesh 102 (see Figs. 8A – 8F). Garza further teaches: a coil 104 (see Figs. 2 and 8A – 8F, [0029]), wherein the mesh 102 and coil 104 are coupled end-to-end (see Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Garza and have an occlusive device with a coil and the mesh and the coil are coupled end-to-end. Motivation for such can be found in Garza as these coils can pack the aneurysm to fill it and stabilize the mesh in its place to prevent it from dislodging from the neck of the aneurysm (see [0049] and [0051]). 
The language, “when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Gerberding and Garza meets the structural limitations of the claim, and is capable of the mesh being delivered by the way of a surgeon arranging the mesh in the delivery catheter such that the mesh enters the aneurysm before the coil in order to align the mesh partially across the neck of the aneurysm before packing the aneurysm with the coil. 
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of Teoh (US 6139564 A), herein referenced to as “Teoh”.
In regards to claims 5 and 6, Gerberding discloses: The occlusive device of Claim 1, see 102 rejection above. Gerberding does not explicitly disclose: wherein, at least in the expanded, unconstrained state, the mesh comprises a curved member having a plurality of undulations; wherein each of the undulations extend across at least a portion of the width of the mesh.
500 (see Fig. 5), and a mesh 508 (see Fig. 5). Teoh further teaches a curved member 506 (see Fig. 5, col. 5, ll 20 – 27) having a plurality of undulations 504 (see Fig. 5, col. 5, ll 20 – 27). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Teoh and have a mesh with a curved member having a plurality of undulations. Motivation for such can be found in Teoh as these undulations can help a mesh better fit a “wide-mouth” aneurysm which has a more of an elliptical opening.  
Furthermore, the combination of Gerberding and Teoh teaches: wherein each of the undulations extend across at least a portion of the width of the mesh (wherein Gerberding is modified to have a plurality of undulations, and since the undulation of Gerberding spans a portion of the width of the mesh, the plurality of undulations would span a portion of the width of the mesh.
	In regards to claim 8, the combination of Gerberding and Teoh teaches: the occlusive device of claim 5, see 103 rejection above. A variant embodiment Gerberding further teaches: wherein the mesh 102 (see Figs. 6A – 6B) is configured to be positioned within the aneurysm such that a protrusion 103 (see Figs. 6A – 6B, [0105]) is convex towards the aneurysm cavity A. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gerberding and Teoh to incorporate the teachings of a variant embodiment of Gerberding and have a mesh with a protrusion that is convex towards the aneurysm cavity. Motivation for such can be found in Gerberding as a protrusion provides a more precise fit across the neck and opening of the aneurysm (see [0105]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of Griffin (US 20150313605 A1), herein referenced to as “Griffin”.

However, Griffin in a similar field of invention teaches an occlusive device (see Figs. 1A – 1B) with a mesh 14 (see Figs. 1A – 1B). Griffin further teaches: wherein the mesh 14 is formed of a plurality of filaments (see [0066] the mesh is formed from composite wires), and wherein at least some of the filaments are drawn-filled tube ("DFT") wires (see [0066] the composite wires are drawn filled tubes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Griffin and have a mesh formed of a plurality of filaments, and wherein at least some of the filaments are drawn-filled tube ("DFT") wires. Motivation for such can be found in Griffin as this allows for two properties of two different types of materials be placed in a single wire for to have a radiopaque but also ductile material (see [0066]). 
Claim Rejections - 35 USC § 102/103
Claim 4 is rejected under 102(a)(1) as anticipated by Gerberding or, in the alternative, under 35 USC 103 as obvious over Gerberding.
In regards to claim 4, Gerberding discloses the: The occlusive device of Claim 1, see 102 rejection above.  Gerberding further discloses: the mesh 85. Gerberding does not explicitly disclose: wherein the mesh is formed of a tubular braid that has been flattened along it longitudinal axis such that opposing portions of a sidewall of the tubular braid are urged towards one another.  
 	Gerberding teaches that the mesh comprises a braided material (see [0076] is made of nitinol and [0073] nitinol can be braided), but is silent as to the method of forming. The claimed phrase “wherein the mesh is formed of a tubular braid that has been flattened along it longitudinal axis such that opposing portions of a sidewall of the tubular braid are urged towards one another” is being 
	Thus, even though Gerberding is silent as to the process to form the mesh, it appears that the occlusive device in Gerberding would be the same or similar as that claimed; especially since both applicant’s occlusive device and the prior art product is made of a tubular braid (see instant spec. [0073]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh with its constraints, curvatures, and undulating contour; whereas 16718163 includes only the contour over the length, the current application claims either length or width, and one such interpretation of the claim is not patentably distinct from 16718163. See below the brackets referring to the similar claim language. 
[An occlusive device for treating an aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh having a low-profile state for intravascular delivery to the aneurysm and a deployed state, the mesh comprising a first end portion, a second end portion, and a length extending between the first and second end portions, and a first lateral edge, a second lateral edge, and a width extending between the first and second lateral edges, wherein the mesh has a predetermined shape in an expanded, unconstrained state in which (a) the mesh is curved along its (see copending claim 1, ll 1 – 10)] or its width, and [wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm (see copending claim 1, ll 11 – 12)].
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh having a first side, a second side opposite the first side, and a thickness.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh has a first side, a second side opposite the first side, and a thickness measured therebetween, and wherein the mesh has a generally constant thickness along its length (see copending claim 6, ll 1 – 3)]. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh not defining an inner cavity. 
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh does not define an inner cavity (see copending claim 7, ll 1)]. 
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh is formed of a tubular braid that has been flattened. 
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh is formed of a tubular braid that has been flattened along it longitudinal axis such that (see copending claim 8, ll 1 – 3)]. 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh is formed of a tubular braid that has been flattened. 
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein, at least in an expanded, unconstrained state, the mesh comprises a curved member having a plurality of undulations. (see copending claim 2, ll 1 – 2)]. 
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including having a plurality of undulations and three inflection regions with the first side having two peaks and one valley and the second side having one peak and two valleys.
[The occlusive device of Claim 5 (see provisional double patenting rejection above)], [wherein the mesh has a first side and a second side opposite the first side, and wherein the plurality of undulations comprise a first inflection region comprising a first peak at the first side and a first valley at the second side, a second inflection region comprising a second valley at the first side and a second peak at the second side, and a third inflection region comprising a third peak at the first side and a third valley at the second side, and wherein the mesh is configured to be positioned within an aneurysm such that the first side faces the aneurysm cavity and the second side faces the parent vessel (see copending claim 3, ll 1 – 7)].
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16718163. Although the claims at issue are not 
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the width of the mesh tapers in the direction of the first end portion (see copending claim 9, ll 1 – 2)]. 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the width of the mesh tapering in the direction of the second end portion.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the width of the mesh tapers in the direction of the second end portion (see copending claim 9, ll 1 – 2)]. 
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh being formed of a plurality of filaments and some of those filaments are DFT wires.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh is formed of a plurality of filaments, and wherein at least some of the filaments are drawn-filled tube ("DFT") wires (see copending claim 11, ll 1 – 2)]. 
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below. 
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a proximal end of the mesh is configured to be detachably coupled to an elongated delivery member (see copending claim 12, ll 1 – 2)]. 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a proximal end of the occlusive device is configured to be detachably coupled to an elongated delivery member (see copending claim 13, ll 1 – 2)]. 
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [further comprising an embolic element coupled to a proximal end of the mesh (see copending claim 14, ll 1 – 2)]. 
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [further comprising a lead-in member coupled to a distal end of the mesh (see copending claim 15, ll 1 – 2)]. 

[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a radius of curvature of the mesh increases distally along its longitudinal axis between its proximal and distal ends (see copending claim 16, ll 1 – 2)]. 
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a radius of curvature of the mesh decreases distally along its longitudinal axis between its proximal and distal ends (see copending claim 17, ll 1 – 2)]. 
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh with its constraints, curvatures, and undulating contour, and a coil which can read on elongated embolic device. Additionally the current application claims a contour across either the length or the width and for one such interpretation of the claim, of a contour across the length is not patentably distinct from 16718163. As in 16718163 the claim of the first and third regions being concave across the length and the second region that is convex across the length results in an element that is an undulating contour across the length.
[An occlusive device for treating an aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh having a low-profile state for intravascular delivery to the aneurysm and a deployed state, the mesh comprising a first end portion, a second end portion, and a length extending between the first and second end portions, and a first lateral edge, a second lateral edge, and a width extending between the first and second lateral edges (see copending claim 20, ll 1 – 8)]; [and a coil (see copending claim 20, ll 9, a coil is an elongated embolic element]; -95-Attorney Docket No.: A0000396US06 [Fortem Ref. No.: 115321-8011.US05wherein the mesh has a predetermined shape in an expanded, unconstrained state in which (a) the mesh is curved along its width, (b) the mesh is curved along its length, and (c) the mesh has an undulating contour across at least a portion of one or both of its length or its width; wherein the occlusive device is configured to be positioned within the aneurysm such that the mesh extends over the neck of the aneurysm and the coil is positioned between the dome of the aneurysm and the mesh (see copending claim 20, ll 10 – 20, a first and third region that are concave and a second region that is convex would result in an undulating contour across the length)].
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below. 
[The occlusive device of Claim 20 (see provisional double patenting rejection above)], [wherein the mesh and the coil are coupled end-to-end (see copending claim 21, ll 1 – 2, as explained in the provisional double patenting rejection above, a coil would read on an embolic element)]. 
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below. 
[The occlusive device of Claim 20 (see provisional double patenting rejection above)], [wherein the mesh and the coil are coupled end-to-end and, when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil (see copending claim 22, ll 1 – 2, as explained in the provisional double patenting rejection above, a coil would read on an embolic element)]. 
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16718165. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, including the mesh with its constraints, curvatures, and undulating contour, and a coil which can read on elongated embolic device. Additionally the current application claims a contour across either the length or the width and for both interpretations of the claim is not patentably distinct from 16718165. As in 16718165 the claim of the first surface having a first convex region and first convex region in combination with the second surface having a second convex region and a second concave region would result in an undulating contour across either the length or the width.
[An occlusive device for treating an aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh having a low-profile state for intravascular delivery to the aneurysm and a deployed state, the mesh comprising a first end portion, a second end portion, and a length extending between the first and second end portions, and a first lateral edge, a second lateral edge, and a width extending between the first and second lateral edges (see copending claim 20, ll 1 – 9)]; [and a coil (see copending claim 13, ll 10, a coil is an elongated embolic element]; -95-Attorney Docket No.: A0000396US06 [Fortem Ref. No.: 115321-8011.US05wherein the mesh has a predetermined shape in an expanded, unconstrained state in which (a) the mesh is curved along its width, (b) the mesh is curved along its length, and (c) the mesh has an undulating contour across at least a portion of one or both of its length or its width; wherein the occlusive device is configured to be positioned within the aneurysm such that the mesh extends over the neck of the (see copending claim 13, ll 11 – 21, two surfaces with respective concave and convex regions would result in an undulation across either the length or the width)].
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771


/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771